NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUDMILA BOIKO,                                  No.    18-16777

                Plaintiff-Appellant,            D.C. No. 5:18-cv-03324-LHK

 v.
                                                MEMORANDUM*
SANTA CRUZ COUNTY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Ludmila Boiko appeals pro se from the district court’s order dismissing her

action alleging federal claims arising from the mistreatment of her adult daughter.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a dismissal for failure to prosecute. Ash v. Cvetkov, 739 F.2d 493, 495



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 1984). We affirm.

      The district court did not abuse its discretion by dismissing Boiko’s action

because Boiko failed to file an amended complaint even after receiving an

extension of time. See Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir.

2002) (discussing the five factors to consider in determining whether to dismiss

under Fed. R. Civ. P. 41(b)); see also Dreith v. Nu Image, Inc., 648 F.3d 779, 788

(9th Cir. 2011) (this court reviews the record independently if the district court

does not make explicit findings regarding each of the factors).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    18-16777